DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 2/10/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,134,076. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 11,134,076
Claim 1: A playback device comprising:
at least one communication interface;
at least one processor;
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the playback device is configured to:
     receive, via the at least one communication interface, at least one first message
comprising an authorization code, wherein the authorization code has an expiration time after which the authorization code expires;
     transmit, via the at least one communication interface, at least one second message comprising the authorization code over a Wide Area Network(WAN);
     after transmitting of the least one second message, receive at least one third message comprising an authorization token;
     receive, via the at least one communication interface, at least one fourth message comprising a command to play back media content;
     after receipt of the command to play back media content, transmit at least one fifth message collectively comprising(i)the authorization token and (ii) a request for the media content over the WAN; and
     after receipt of the media content, output the media content.
 
Claim 1: A playback device comprising:
an audio amplifier;
at least one processor;
a communication interface that is configured to facilitate  communication via one or more data networks;
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the playback device is configured to:
 receive, via the one or more data networks from the device, an authorization code associated with a user account for a service offered by a service provider, wherein the authorization code has a first expiration time after which the authorization code expires;
before the authorization code expires at the first expiration time, transmit, via the one or more data networks to the service provider, the authorization code associated with the user account for the service;
receive, via the one or more data networks from the service provider, a first token, wherein the first token has a second expiration time after the which the first token expires;
before the first token expires at the second expiration time, transmit, via the one or more data networks to the service provider, the first token;
after transmission of the first token, receive, via the one or more data networks from the service provider, first audio content for playback; and
play the first audio content using the audio amplifier.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to accessing media service using an authorization token; and only differing in that the claims of the '076 patent explicitly recite before the first token expires at the second expiration time, transmit, via the one or more data networks to the service provider, the first token;
after transmission of the first token, receive, via the one or more data networks from the service provider, first audio content for playback; and play the first audio content using the audio amplifier.
Thus, the claims of the ‘076 patent are rendered as obvious variants of the instant claims. 
With regard to claims of the 2-9,11-18,20, each depending from one of independent claims 1,10 and 19, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,134,076 in view the foregoing nonstatutory double patenting rejection of claim 1.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10116652. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10116652
Claim 1: A playback device comprising:
at least one communication interface;
at least one processor;
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the playback device is configured to:
     receive, via the at least one communication interface, at least one first message
comprising an authorization code, wherein the authorization code has an expiration time after which the authorization code expires;
     transmit, via the at least one communication interface, at least one second message comprising the authorization code over a Wide Area Network(WAN);
     after transmitting of the least one second message, receive at least one third message comprising an authorization token;
     receive, via the at least one communication interface, at least one fourth message comprising a command to play back media content;
     after receipt of the command to play back media content, transmit at least one fifth message collectively comprising(i)the authorization token and (ii) a request for the media content over the WAN; and
     after receipt of the media content, output the media content.

Claim 1: A method, comprising:
receiving, via one or more first computing devices from a second computing device over a wide area network (WAN), a first message comprising an authorization code associated with a media service;
determining, via the one or more first computing devices, that the authorization code of the first message is valid;
responsive to determining that the authorization code is valid, generating, via one or more first computing devices, a first authorization token;
transmitting, via the one or more first computing devices, the first authorization token;
receiving, via the one or more first computing devices from a media playback system, a second message comprising a second authorization token;
determining that the second authorization token is valid based on the first authorization token;
responsive to determining that the second authorization token is valid, providing the media playback system with temporary access to media content of the media service;
receiving, via the one or more first computing devices from the media playback system, a media request for media content; and
responsive to media request, transmitting, via the one or more computing devices to the media playback system, the media content.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to accessing media service using an authorization token; and only differing in that the claims of the '652 patent explicitly recite responsive to determining that the second authorization token is valid, providing the media playback system with temporary access to media content of the media service; Thus, the claims of the ‘652 patent are rendered as obvious variants of the instant claims. 
With regard to claims of the 2-9,11-18,20, each depending from one of independent claims 1,10 and 19, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10116652 in view the foregoing nonstatutory double patenting rejection of claim 1.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10547608. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10547608
Claim 1: A playback device comprising:
at least one communication interface;
at least one processor;
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the playback device is configured to:
     receive, via the at least one communication interface, at least one first message
comprising an authorization code, wherein the authorization code has an expiration time after which the authorization code expires;
     transmit, via the at least one communication interface, at least one second message comprising the authorization code over a Wide Area Network(WAN);
     after transmitting of the least one second message, receive at least one third message comprising an authorization token;
     receive, via the at least one communication interface, at least one fourth message comprising a command to play back media content;
     after receipt of the command to play back media content, transmit at least one fifth message collectively comprising(i)the authorization token and (ii) a request for the media content over the WAN; and
     after receipt of the media content, output the media content.


Claim 1: A computing device comprising:
a network interface;
at least one processor,
a non-transitory computer-readable storage medium comprising program instructions that are executable by the at least one processor to cause the computing device to:
obtain authorization to access a media service;
after obtaining the authorization to access the media service, transmit, to a media playback system, an authorization code that corresponds to the media service and thereby cause the media playback system to obtain from the media service, (i) an authorization token that facilitates obtaining media from the media service; and (ii) identification information related to an account of a user of the computing device, wherein the account is with the media service; and
transmit, to the media playback system, an instruction to cause the media playback system to request from the media service, using the authorization token, a media item for playback by the media playback system.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to accessing media service using an authorization token; and only differing in that the claims of the '608 patent explicitly recite identification information related to an account of a user of the computing device, wherein the account is with the media service; and transmit, to the media playback system, an instruction to cause the media playback system to request from the media service, using the authorization token; thus the claims of the ‘608 patent are rendered as obvious variants of the instant claims.
With regard to claims of the 2-9,11-18,20, each depending from one of independent claims 1,10 and 19, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10547608 in view the foregoing nonstatutory double patenting rejection of claim 1.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9876780. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 9876780
Claim 1: A playback device comprising:
at least one communication interface;
at least one processor;
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the playback device is configured to:
     receive, via the at least one communication interface, at least one first message
comprising an authorization code, wherein the authorization code has an expiration time after which the authorization code expires;
     transmit, via the at least one communication interface, at least one second message comprising the authorization code over a Wide Area Network(WAN);
     after transmitting of the least one second message, receive at least one third message comprising an authorization token;
     receive, via the at least one communication interface, at least one fourth message comprising a command to play back media content;
     after receipt of the command to play back media content, transmit at least one fifth message collectively comprising(i)the authorization token and (ii) a request for the media content over the WAN; and
     after receipt of the media content, output the media content.

Claim 1: A media playback system comprising:
a network interface; 
at least one processor,
a non-transitory computer-readable medium; and  program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the media playback system to:
receive from a computing device an authorization code, wherein the authorization code corresponds to a media application installed on the computing device that is authorized to access media from a media service;
transmit to the media service an authorization request comprising the authorization code;
receive from the media service an authorization token that facilitates obtaining media from the media service;
after receiving the authorization token from the media service, transmit to the media service a request for identification information corresponding to the authorization token;
receive identification information from the media service;
compare the received identification information with one or more media-service accounts associated with the media playback system; and
based on comparing the received identification information with one or more media-service accounts associated with the media playback system, transmit to the media service a request for media for playback by the media playback system, wherein the request for media comprises the authorization token. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to accessing media service using an authorization token; and only differing in that the claims of the '780 patent explicitly recite receive from a computing device an authorization code, wherein the authorization code corresponds to a media application installed on the computing device that is authorized to access media from a media service and compare the received identification information with one or more media-service accounts associated with the media playback system; and
based on comparing the received identification information with one or more media-service accounts associated with the media playback system; Thus the claims of the ‘780 patent are rendered as obvious variants of the instant claims.
With regard to claims of the 2-9,11-18,20, each depending from one of independent claims 1,10 and 19, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No.9876780 in view the foregoing nonstatutory double patenting rejection of claim 1.


Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435